United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1157
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
Jamal Suliman Muhtaseb,                   *
                                          *     [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                       Submitted:   May 5, 1997

                           Filed:   May 9, 1997
                                    ___________

Before BOWMAN, WOLLMAN and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Jamal Muhtaseb pleaded guilty to failing to surrender for service of
his sentence, in violation of 18 U.S.C. § 3146(a)(2).     At sentencing, the
district court1 denied Muhtaseb's motion for a downward departure under
U.S. Sentencing Guidelines Manual § 5K2.0 (1995), and sentenced Muhtaseb
to 21 months imprisonment and three years supervised release.       Muhtaseb
appeals, arguing that the district court erred by denying the departure
motion.   We affirm.


     A court may depart from the applicable Guidelines range "if the court
finds 'that there exists an aggravating or mitigating circumstance of a
kind, or to a degree, not adequately taken into




     1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.
consideration by the Sentencing Commission in formulating the guidelines
that should result in a sentence different from that described.'"        U.S.
Sentencing Guidelines Manual § 5K2.0, p.s. (1995) (citing 18 U.S.C. §
3553(b)).   If a district court's refusal to depart was an exercise of
discretion, we cannot review the ruling; if, however, the district court
concluded it lacked the authority to depart, we may review the ruling.    See
United States v. Jenkins, 78 F.3d 1283, 1290 (8th Cir. 1996); United States
v. Bieri, 21 F.3d 811, 817 (8th Cir.), cert. denied, 513 U.S. 878 (1994).
Upon our review of the record, we conclude the district court was clearly
aware of its authority to depart.      Thus, its refusal to do so was an
unreviewable exercise of discretion.


     Accordingly, we affirm.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-